DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The new title of the invention is acceptable.  The previous objection to the specification is hereby withdrawn. 
Election/Restrictions
Newly submitted claims 13 and 14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.   This application contains claims directed to the following patentably distinct species:
A computer readable medium for targeting a single part, as shown in original claim 4, and described in paragraph 92 of the disclosure;
A computer readable medium that performs battle operation using a server and terminal, encompassing instant claim 13, and described with respect to Figs. 2A-2B; and
A computer readable medium using parameters set based on ally characters, encompassing instant claim 14, and described in paragraphs 115-116 of the disclosure.
The species are independent or distinct because they do not overlap in scope, are not obvious variants of each other based on the current record, and are either not capable of use together or can have a materially different design, mode of operation, function or effect.  Invention II relates to the use of particular hardware systems (e.g., server and terminal) for battle games, whereas Inventions I and III relate to selection of a single target, or multiple targets based on ally characters, respectively.  Furthermore, Invention I requires selecting a single part based on input from the player, whereas Invention III requires a materially different mode of operation by requiring a plurality of comparative values selected based on an ally character.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention (Invention I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 and 14 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fallout 4, as evidenced by “Fallout 4: How to Use V.A.T.S.” (hereinafter Fallout) and “Fallout 4 - V.A.T.S. (Tutorial)” video (hereinafter YouTube), in view of US 2006/0287027 to Hardisty et al. (hereinafter Hardisty).
Unless otherwise stated, references to page numbers correspond to the Fallout reference.
Regarding claims 1, 9, and 10, Fallout teaches a method, device comprising a computer, and computer readable medium therefor, causing a computer (e.g., PC, PS4, or Xbox One, p. 2) to execute:
moving a player object (e.g., the player’s avatar) displayed in a virtual game space (e.g., the game world), the player object including a target area (e.g., the virtual camera representation of the game world, as seen by the player’s avatar);
identifying a plurality of target parts (e.g., “target specific body parts on an enemy to strategically take them down,” p. 2) of a target object (e.g., an enemy such as a “Radscorpion” on p. 2-3) included in the target area (e.g., visible to the player);
determining that more than one target part of the plurality of target parts is included in the target area (e.g., the multiple specific body parts of an enemy, which are shown in the viewable area of the game world display; see user interface image on p. 3);
setting, in response to determining that more than one target part is included in the target area, a set target part from among the plurality of target parts in the target area (e.g., the player selects the particular part to target, wherein each part is identified with a chance of hit and damage amount; see p. 2-3) [[based on a comparison of a plurality of comparative values calculated for the plurality of target parts that are disposed in the target area]]; and 
executing predetermined hit processing on the set target part (e.g., “When ready, press Accept to perform the attack” on p. 2).

Regarding claim 6, Fallout teaches a computer readable medium storing a program causing a computer (e.g., PC, PS4, or Xbox One, p. 2) to execute:
moving a player object (e.g., the player’s avatar) displayed in a virtual game space (e.g., the game world), the player object including a target area (e.g., the virtual camera representation of the game world, as seen by the player’s avatar);
identifying a plurality of target parts (e.g., “target specific body parts on an enemy to strategically take them down,” p. 2) of a plurality of target objects (e.g., “Multiple enemies can also be targeted in the same series of actions. Select the desired boxes on the first enemy, then cycle to another target to do the same. This will cause your character to execute shots to each target in sequence,” p. 3) included in the target area (e.g., visible to the player);
determining that more than one target part of the plurality of target objects is included in the target area (e.g., the multiple specific body parts of multiple enemies, which are shown in the viewable area of the game world display; see above with respect to p. 3);
setting, in response to determining that more than one target part is included in the target area, a set target object (e.g., the player selects the particular part to target, wherein each part is identified with a chance of hit and damage amount; see p. 2-3) [[based on the set target object having the highest points or the lowest points among the plurality of target objects in the target area]]; and
executing predetermined hit processing on the set target object (e.g., “When ready, press Accept to perform the attack” on p. 2).

Further regarding claims 1, 9, and 10, Fallout teaches the invention substantially as described above, but lacks in explicitly teaching setting a target “based on a comparison of a plurality of comparative values calculated for the plurality of target parts that are disposed in the target area.”  Further regarding claim 6, Fallout teaches the invention substantially as described above, but lacks in explicitly teaching setting a target “based on the set target object having the highest points or the lowest points among the plurality of target objects in the target area.”
In a related disclosure, Hardisty teaches a real-time control system for console-based gaming (including the Xbox and PlayStation consoles in par. 15 and PC in par. 14) including both first person and third person points of view, which allows the player to use a plurality of functions that require “a minimum of buttons to achieve complex motion and strategic decision making” (see abstract).  More particularly, Hardisty teaches various attacks such as a head butt, punch, or kick, which may be applied to an opponent that has individual target parts (e.g., head, torso, limbs) with respective damage values (see at least Fig. 4).  Both of these points illustrate that Hardisty teaches an invention that is comparable to Fallout.  Furthermore, Hardisty teaches that “the Enslaver has four primary methods of attack [and the] specific nature of the attack will be dictated by the player’s choice of action and the proximity of the Enslaver to his targeted enemy” (par. 65).  Note that in this embodiment, the player is controlling the Enslaver.  Hardisty further teaches, “When the player launches an attack the game will calculate the move most appropriate for the situation and execute it accordingly (either head butt, punch or kick but not grab). The game will always default to the closest range attack due to the fact that close range attacks will always do more damage than long range attacks” (emphasis added, par. 66).  Moreover, the type of attack used will affect the opponent differently (e.g., a head butt will have a 100% chance of success hitting the head of the opponent, whereas attacking with a kick may have only a 20% chance of damaging the torso; see Fig. 4).  Therefore, Hardisty teaches or suggests setting a target “based on a comparison of a plurality of comparative values calculated for the plurality of target parts that are disposed in the target area” because the computer automatically calculates the most appropriate attack by hitting the respective body part(s) that will inflict the most damage.  For similar reasons, Hardisty also teaches or suggests setting a target “based on the set target object having the highest points or the lowest points among the plurality of target objects in the target area.”  It would have been obvious to one of ordinary skill in the art before the effective date to modify the teachings of Fallout to include a game mode that allows targeting a) based on a comparison of a plurality of comparative values calculated for the plurality of target parts that are disposed in the target area, and/or b) based on the set target object having the highest points or the lowest points among the plurality of target objects in the target area, as taught or suggested by Hardisty in order to allow users to select a game mode that will more easily allow complex motion and strategic decision making as beneficially taught by Hardisty. 

Regarding claim 2, the combination of Fallout and Hardisty teaches or suggests wherein each of the plurality of target parts has a correction coefficient as comparative value (e.g., the damage amount or chance of hit associated with each body part, see p. 2-3) among the plurality of comparative values,
wherein setting the set target part from among the plurality of target parts in the target area includes:
setting the target part that includes a highest correction coefficient (see Hardisty selecting the maximum damage, discussed with respect to claim 6 above) or a lowest correction coefficient value in the target area as the set target part, and 
wherein executing the predetermined hit processing on the set target part includes: 
calculating a plurality of points based on the correction coefficient of the set target part, and applying the points to the set target part (e.g., applying the damage amount based on the chances of hit, see p. 2-3).
Regarding claim 3, the combination of Fallout and Hardisty teaches or suggests wherein setting the set target part from among the plurality of target parts in the target area includes: 
calculating a plurality of points for each of the plurality of target parts (e.g., the damage amount or chance of hit associated with each body part, see p. 2-3); and 
setting the set target part that has a highest points among the plurality of points in the target area as the set target part (see Hardisty selecting the maximum damage, discussed with respect to claim 6 above), and executing the predetermined hit processing on the set target part includes: applying the highest points the set target part (e.g., applying the damage amount based on the chances of hit, see p. 2-3). 

Regarding claims 4 and 7, the combination of Fallout and Hardisty teaches or suggests when a single target part of the plurality of target parts is included in the target area, setting the single target part in the target area as the set target part (e.g., selecting only one area, such as when others have already been destroyed or only one is available such as the head, or using manual targeting without activating V.A.T.S. which presents the enemy as a whole rather than having individual parts).
Regarding claims 5 and 8, the combination of Fallout and Hardisty teaches or suggests when a predetermined hit operation is input by a player, the program causing the computer to execute setting the set target part from among the plurality of target parts in the target area, and executing the predetermined hit processing on the set target part (e.g., “When ready, press Accept to perform the attack” on p. 2).
Regarding claim 11, the combination of Fallout and Hardisty teaches or suggests wherein setting, the set target part in response to determining that more than one target part is included in the target area is performed by control processing on a player terminal comprising the computer (e.g., PC, PS4, or Xbox One, p. 2).
Regarding claim 12, the combination of Fallout and Hardisty teaches or suggests wherein the program is further configured to execute:
determining a kind of weapon that is equipped by the player object (e.g., a short range melee weapon versus a medium range gun in 4:15-5:30 of YouTube); and
determining the target area based on a predetermined range associated with the kind of weapon that is equipped by the player object (e.g., the player character must be close to the target with a melee weapon and may be farther from the target with a gun; see id.),
wherein the target area is selected based on a plurality of areas located within the predetermined range of the player object (e.g., additional parts are selectable with a gun at range; see id.).  See also discussion of Hardisty selecting attacks based on range with respect to claims 1 and 6 above.
Examiner’s Note: The entirety of the video game Fallout 4 is relied upon for this ground of rejection and the Examiner reserves the right to provide additional references or information relating to the official video game title.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715